Black,
dissenting: I respectfully dissent from the majority opinion because, as I view the facts, no taxes accrued against petitioner during the period from March 1 to December 31,1936. That is the period that we have before us.
Petitioner kept its books on the accrual basis. Therefore, since no taxes accrued against petitioner during the period' in question, it would have no right to take a deduction for taxes accrued during such period. I think the Commissioner should be sustained.
Leech agrees with this dissent.